DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/17/2021 wherein claim 1 has been amended.
Claims 1, 2, 4, 6-17, 19, 20, 22-24, 26 and 28 are presented for examination on the merits. The following rejections are made.
It is noted that claim 25 was previously withdrawn as being directed to nonelected species. However, upon reconsideration this claim should be examined as being within the scope of the elected subject matter. 

Response to Applicants’ Arguments
Applicants amendments filed 12/17/2021 overcomes the rejection of claims 1, 2, 4, 6-9, 11, 13-17, 19, 20, 22-24, 26 and 28 made by the Examiner under 35 USC 103 over Song et al. (US 2014/0088618) in view of Coudane et al. (US 2017/0224883), evidenced by Putty. This rejection has been withdrawn as the combination seemingly fails to teach the materials as almost completely degrading within 28 hours under physiological conditions.
Applicants amendments filed 12/17/2021 overcomes the rejection of claims 1, 2, 4, 6-9, 11, 13-17, 19, 20, 22-24, 26 and 28 made by the Examiner under 35 USC 103 over Song et al. 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 14-17, 19, 20, 22-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 5702717), evidenced by ResearchGate:PLA, SigmaAldrich:PEG and Fluidinova:hydroxyapatite
Cha teaches an injectable thermosensitive biodegradable material comprising a block copolymer having a generic ABA structure wherein the A block is preferably a a-hydroxy acid polymer such as poly-lactide (see column 7, lines 40-41) (see instant claims 15-17) and the B block is preferably polyethylene glycol (see column 7, lines 62-63) (see instant claim 14). Thus, Cha teaches a PLA-PEG-PLA block copolymer as elected in the response filed 4/19/2018. 
Cha teaches that the A block (PLA) may have a molecular weight ranging from 500-3,000 (see column 7, lines 54-55) and the B block (PEG) may have a molecular weight ranging 
    PNG
    media_image1.png
    137
    177
    media_image1.png
    Greyscale
 as provided by ResearchGate), thereby resulting in the A block of Cha having between 7-42 units (500/72=72).  Monomeric units of PEG have a molecular weight of 44 g/mol (structure 
    PNG
    media_image2.png
    104
    227
    media_image2.png
    Greyscale
as provided by SigmaAldrich) which results in the B block of Cha having between 23-114 (1000/44=23). It is noted that these values overlap with the number of units as recited by instant claims 1, 2, 4, 7, 8, 19, 20 and 28.  Moreover, using the calculated units for the A and B blocks gives a PLA/PEG (e.g. (n+m)/(p+q) ratio) of 14/114 of 0.122 which is within the ranges stipulated by instant claims 7 and 22-25
The material may include other biocompatible materials such as hydroxyapatite (see column 5, lines 45-47). It is noted that hydroxyapatite is a calcium phosphate (see evidence to Fluidinova) (see instant claim 6).
Lastly, the composition is to be anhydrous as the process of its production is devoid of water (see Examples 3, 4 and 7, for example). 
Cha teaches that their polymer material degrades upon hydrolysis of the alpha-hydroxy acids region into the PEG and that the rate of degradation can be tailored by appropriate choice of the alpha-hydroxy acids from less than 1 day to up to 4 weeks (see column 5, lines 14-15). Thus, it would be within the skill of an ordinary person to work within the framework of Cha to formulate a material which degrade within the 48 hours as required by instant claim 1.
Regarding instant claim 9, given the substantial similarities between Cha and the instant claims, it would be expected, absent evidence otherwise, that the material of Cha would be capable of retaining its desired shape at a temperature of 15-40o
The only difference between Cha and the instant claims is that Cha does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Cha, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Cha's disclosure, to arrive at an injectable anhydrous composition comprising a PLA-PEG-PLA block copolymer and a osteoconductive material such as hydroxyapatite. 

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cha et al. (US 5702717), evidenced by ResearchGate:PLA, SigmaAldrich:PEG and Fluidinova:hydroxyapatite as applied to claims 1, 2, 4, 6-9, 14-17, 19, 20, 22-25 and 28 above, and further in view of Vogt et al. (US 2013/0125786; of record).
Cha fails to teach sterilizing the material with gamma irradiation or electron beams.
Vogt teaches means for sterilization pf medical materials include UV, electron beam and gamma irradiation (see [0009]). Thus, it would have been obvious to sterilize the material of Cha with gamma radiation of electron beams with a reasonable expectation for success. See MPEP 2144.06(II).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 11, 13 and 26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cha et al. (US 5702717), evidenced by ResearchGate:PLA, SigmaAldrich:PEG and Fluidinova:hydroxyapatite as applied to claims 1, 2, 4, 6-9, 14-17, 19, 20, 22-25 and 28 above, and further in view of Song et al. (UYS 2014/0088618; of record).
Cha fails to teach their material as being use in a method of treating connective tissue and/or bone loss or defect by administering the composition at a desired location.
Song provides a biodegradable high-mineral content polymer composites for use in repairing damage to bone (see claim 18) wherein the polymer composite comprises hydroxyapatite (see abstract). It is noted that hydroxyapatite is a form calcium phosphate (see [0004]). The mineral material, which is presented as a suspension, is to be blended with a biodegradable polymeric component such as a block copolymer of polyethylene glycol (polyethylene oxide) and polylactic acid. The copolymer may be a triblock copolymer having a PLA-PEG-PLA structure such as that elected (see [0034]). It is taught that the length of the PLA and PEG segments can be varied to modify the properties, e.g. mechanical, hydrophobicity and degradability, of the composite and undergoes hydrolytic degradation, ie. degrades in water (see [0088]). Thus, it would have been obvious to modify Cha so as to use their mineral/copolymer composition in methods of repairing bone /connective tissues.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611